PER CURIAM.
The appellants, Durham Aircraft Services, Inc. and Lumberman’s Mutual Casualty Company, bring this appeal from a final workmen’s compensation order entered April 9, 1979. The order is affirmed with the exception of that portion awarding temporary total disability benefits. The award of said benefits is not in accord with the pre-trial stipulation limiting the trial to the issue of compensability.
Paragraph 3 of the decretal portion of the order is hereby stricken. The order is otherwise affirmed.
ROBERT P. SMITH, Jr., SHAW and WENTWORTH, JJ., concur.